Per, Curiam :
This appeal was prematurely brought. There was no judgment entered by the court below. The exceptions filed with the referee were not passed upon by the court, nor do we find anything in the paper-book to show that they were disposed of by the referee. The last of the docket entries reads as follows: “November 20, 1889. Proof of notice of prothonotary on November 19,1889, of filing of referee’s report and exceptions filed.” It is to be presumed that the referee acted upon the exceptions; it was admitted, however, that the court did not. This appeal was taken to the report of the referee.
' That this cannot be done is plain from the provisions of the act of May 4, 1889, P. L. 80, which provides that the referee “ shall give the parties interested in the cause, or their attorneys, ten days’ previous notice of his intention to file his report on a day to be fixed by him, during which time the said parties or their attorneys shall have access to said report, and may file exceptions thereto; and it shall be the duty of the referee, on exceptions being filed, to re-examine his report and amend the same, if, in his opinion, such exceptions are well *227founded. If no exceptions shall be filed with the referee, his award shall be entered as a final judgment of the court on the day it shall be filed. If exceptions have been filed with the referee, his report and the exceptions, with his action thereon, shall be heard by the court in which they shall have been filed, and said court shall have power to confirm the report of the referee, or alter, amend, or reverse it, or send it back to the referee for further proceedings before him; and a writ of error or appeal from the final judgment of the court may be taken by either party in like manner as in other cases of a similar kind, provided exceptions were duly filed with the referee.” It will thus be seen that an appeal does not lie from the action of the referee; it only lies from the final judgment of the court, “ provided exceptions were duly filed with the referee.” The appeal having been taken prematurely, we have no right to hear and decide it; we have no jurisdiction.
It was urged, however, that the act of 1889 is not retroactive, and therefore does not apply to this ease. We need not discuss the subject of retroactive legislation at length. It is sufficient to say that legislation which affects rights will not be construed to be retroactive unless it is declared so in the act. But where it concerns merely the mode of procedure, it is applied, as of course, to litigation existing at the time of its passage. For the reasons given, this appeal must be quashed.
Appeal quashed.